52 N.Y.2d 935 (1981)
The People of the State of New York, Respondent,
v.
Lincoln Parker, Appellant.
Court of Appeals of the State of New York.
Argued January 8, 1981.
Decided February 10, 1981.
Daniel J. Gotlin for appellant.
Robert M. Morgenthau, District Attorney (Norman Barclay and Robert M. Pitler of counsel), for respondent.
Concur: Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Chief Judge COOKE.
Order reversed and order of Supreme Court, New York County, dismissing the indictment reinstated for the reasons stated in the dissenting opinion of Mr. Justice HAROLD BIRNS at the Appellate Division (70 AD2d 387, 391-394).